Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1 and 19 have been considered but are moot. Applicant argued examiner’s combination of Deyle (primary art) with Lui (secondary) being not obvious because “Deyle relates to a robot for performing surveillance in a building (an indoor area). As such, the claimed invention is very different from Deyle as it pertains to performing surveillance”.

Examiner respectfully disagrees because Deyle relates to performing surveillance both indoor and outdoor (Deyle [0039], disclosing  the robot can be deployed within a building, for instance on one or more floors or portions of floors of a building, can be deployed outside (for instance, in a parking lot), or can be deployed any other suitable location. [0121], disclosing robot 100 can perform a security patrol, for instance within a building or building portion, within a parking lot or other outside area, within a shopping mall or store, or within any other suitable location or premises).

However, examiner has rearranged the rejection and now has relies on Lui as primary reference (Lui abstract, disclosing the autonomous mower can achieve a security patrol function in addition to having a function of trimming the lawn). Therefore, the submitted arguments are considered moot.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7 and 10-19 are rejected under 35 U.S.C. 103) as being anticipated by Liu (US 20160338262) in view of Deyle (US Publication No. 20170225336).

For claim 1, Liu teaches: A robot that cuts grass while traveling in and outdoor travel area (Abstract, disclosing an autonomous mower, the autonomous mower including a housing; a mowing module, a traveling module, an information collection device, an energy module, a control module), the robot comprising: 

a main body (abstract, disclosing an autonomous mower, the autonomous mower including a housing i.e. main body); 

a driving unit configured to move the main body (abstract, disclosing an autonomous mower, the autonomous mower including a housing; a mowing module, a traveling module); 

an image capturing unit configured to capture an image around the main body and generate image information for a travel area of the main body ([0006], disclosing an information acquisition device disposed on the housing and used for acquiring external environment information. [0007], disclosing information acquisition device including an image acquisition device, and the identification unit analyzes and judges whether the abnormal object exists in the working area according to image information acquired by the image acquisition device); 

a weeding unit configured to cut grass while traveling in the traveling area ([0006], disclosing present invention provides an autonomous mower which automatically travels and works in a working area, including a housing; a mowing module received in the housing, and performing predetermined mowing work; a traveling module supporting the housing and driving the autonomous mower to travel. Mowing module is weeding unit); and 


a controller configured to: control traveling of the main body and operating of the weeding unit ([0006], disclosing a control module connecting and controlling the mowing module, the traveling module, the information acquisition device and the energy module, to achieve automatic traveling and automatic working of the autonomous mower), and determine a status of the travel area based on the image information while the main body is traveling in the travel area ([0006], disclosing an information acquisition device disposed on the housing and used for acquiring external environment information. And a control module connecting and controlling the mowing module, the traveling module, the information acquisition device and the energy module, to achieve automatic traveling and automatic working of the autonomous mower), and

 wherein when a mode is set to a monitoring mode (abstract, disclosing autonomous mower has a security patrol working mode in which the identification unit analyzes and judges whether an abnormal object exists in the working area according to the information collected by the information collection device), the controller controls at least one of the driving unit and the image capturing unit to monitor a predesignated structure among structures in the travel area (abstract, disclosing autonomous mower has a security patrol working mode in which the identification unit analyzes and judges whether an abnormal object exists in the working area according to the information collected by the information collection device. [0018], disclosing  the control module including a path setting unit which is used for setting a patrol route, and the autonomous mower patrols according to the patrol route in the security patrol working mode. Setting and patrolling along a patrol route means patrolling a predesignated area among entirety of work area. [0006], disclosing a control module connecting and controlling the mowing module, the traveling module, the information acquisition device. [0021], disclosing he information acquisition device including an image acquisition device, and the external environment information including image or video information collected by the image acquisition device)

 wherein the controller is further configured to restrict operations other than the traveling of the main body and operations of the image capturing unit, including restricting operation of the weeding unit, when the robot travels along the traveling route during the predetermined reference time ([0070], disclosing the security patrol working mode, the patrol route of the autonomous mower 100 may be different from its mowing path. And some places easy to be invaded by abnormal objects are patrolled multiple times at a fixed point, or patrolled in a particular time, and so on. As patrol route is different than mowing route, the autonomous mower does not perform mowing operation during patrol i.e. restricting operation of mowing module. Furthermore, as some places patrolled at particular time, time is predetermined reference time)

Liu teaches of activating visual indicators in monitoring mode ([0066], disclosing the autonomous mower 100 may be provided with an alarm device, for example, a sounding device (police whistle), a luminous device and so on, and after the alarm module 190 receives information of the abnormal object, the alarm device is started to make an alarm), but does not explicitly disclose that visual indicators are to indicate patrolling.

Therefore, Liu does not teach: wherein the monitoring mode is set to activate visual indicators indicating that the robot is traveling along the traveling route according to the monitoring mode, when the moving robot travels during a predetermined reference time.

Deyle teaches wherein the monitoring mode is set to activate visual indicators indicating that the robot is traveling along the traveling route according to the monitoring mode, when the moving robot travels during a predetermined reference time ([0097], disclosing  robot can also display emoji or other indicators of emotion, can display text identifying a status or current operation of the robot (e.g., “patrolling”, “security alert”, “danger alert”, “intruder nearby”, etc.). [0005], disclosing robot can patrol routes within a building (such as a workplace, store, or
warehouse), and can identify suspicious activity or individuals, detect violations of security
policies, and detect security anomalies. [0092], disclosing navigation system 710 is configured to move the robot 100 around a space, such as a store, a room, a floor, a building, a parking lot, or any indoor or outdoor space).


Therefore, it would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify art of Lui to wherein the monitoring mode is set to activate visual indicators indicating that the robot is traveling along the traveling route according to the monitoring mode, when the moving robot travels during a predetermined reference time as taught by Deyle to notify occupants of work area about mode status of the mower.
With respect to claim 19, Lui modified through Deyle teaches: A method for controlling a robot. The method having same limitations as of claim 1. Lui further teaches:
configuring a monitoring mode for monitoring the travel area ([0070], hence patrol mode is configured based on patrol route, frequency and time); 
traveling along a predetermined travelling route ([0070], disclosing the security patrol working mode, the patrol route of the autonomous mower 100 may be different from its mowing path); 
returning to an initial position ([0070], disclosing path setting unit 166 can set the rule of the patrolled path according to requirements of the working environment: for example, some places easy to be invaded by abnormal objects are patrolled multiple times at a fixed point, or patrolled in a particular time, and so on. As path is patrolled multiple times, mower returns to initial position of path multiple times)

Lui teaches of monitoring a predesignated structure (abstract, disclosing the autonomous mower can achieve a security patrol function in addition to having a function of trimming the lawn. A house lawn has doors and windows that have straight lines), but does not exactly disclose a house.

Therefore, in the alternative, Deyle teaches monitoring predesignated structure ([0005], disclosing the robot can identify a building object or system indicative of a potential security risk, such as an unlocked door or open window).

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to further modify art of Lui to monitor predesignated structure as taught by Deyle to expand coverage domain of the autonomous lawnmower.

For claim 2, modified Liu teaches: The robot of claim 1, wherein the image capturing unit is disposed at an upper portion of the main body ([0057], disclosing image acquisition device 140 is installed to a top position in the front of the housing 110, and is preferably disposed in the middle and collects image information of a target region ).

Lui does not teach image capturing unit to be on rear side of the body.

However, it would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to further modify art of Liu to reposition image capturing unit to read side of body as rearrangement of parts. See MPEP 2144.04 C Rearrangement of Parts.

For claim 3, modified Lui teaches: The robot of claim 1, wherein the image capturing unit is configured to capture at least one image of a traveling direction of the main body ([0010-0011], disclosing image acquisition device is rotatably fixed onto the housing, the autonomous mower further including a driving device that drives the image acquisition device to make rotational motion, and the control module controls the rotational motion of the image acquisition device through the driving device. As it rotates, it captures image(s) of periphery of the main body (including traveling direction of main body)).

For claim 4, modified Lui teaches: The robot of claim 1, wherein the predesignated structure includes a plurality of feature lines comprising straight lines (abstract, disclosing the autonomous mower can achieve a security patrol function in addition to having a function of trimming the lawn. A house lawn has doors and windows that have straight lines).

Or in the alternative, Deyle teaches predesignated structure includes a plurality of feature lines comprising straight lines ([0005], disclosing the robot can identify a building object or system indicative of a potential security risk, such as an unlocked door or open window).
It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to further modify art of Lui to predesignated structure includes a plurality of feature lines comprising straight lines as taught by Deyle to expand coverage domain of the autonomous lawnmower.

For claim 5, modified Lui teaches: The robot of claim 4, wherein the predesignated structure includes at least one of a fence, a boundary line, a door, and a window disposed in the travel area (modified Lui teaches of a door and window disposed in the travel area).

For claim 6, modified Lui teaches: The robot of claim 1, wherein the monitoring mode is a mode in which the robot travels along a predetermined traveling route to monitor the travel area ([0070], disclosing security patrol working mode, the patrol route of the autonomous mower 100 may be different from its mowing path. In one embodiment, the control module 160 is provided with a path setting unit 166. The path setting unit 166 can set the rule of the patrolled path according to requirements of the working environment: for example, some places easy to be invaded by abnormal objects are patrolled multiple times at a fixed point, or patrolled in a particular time, and so on).

For claim 7, modified Lui teaches: The robot of claim 6, wherein the monitoring mode is configured so that the robot travels along the traveling route based on a selected traveling mode according to a time period ([0070], disclosing security patrol working mode, the patrol route of the autonomous mower 100 may be different from its mowing path. In one embodiment, the control module 160 is provided with a path setting unit 166. The path setting unit 166 can set the rule of the patrolled path according to requirements of the working environment: for example, some places easy to be invaded by abnormal objects are patrolled multiple times at a fixed point, or patrolled in a particular time, and so on).

For claim 10, modified Lui teaches: The robot of claim 1, wherein the controller controls the main body to travel around the predesignated area ([0069], disclosing path setting unit 166 can set the rule of the patrolled path according to requirements of the working environment: for example, some places easy to be invaded by abnormal objects are patrolled multiple times at a fixed point, or patrolled in a particular time, and so on. A path and fixed point represent a predesignated area) and further controls the image capturing unit to capture an image around the predesignated structure according to a predetermined monitoring reference (Abstract, disclosing autonomous mower has a security patrol working mode in which the identification unit analyzes and judges whether an abnormal object exists in the working area according to the information collected by the information collection device. [0007], disclosing information acquisition device including an image acquisition device, and the identification unit analyzes and judges whether the abnormal object exists in the working area according to image information acquired by the image acquisition device).
Lui not teach travelling around a predesignated structure.

Dayle teaches travelling around a predesignated structure ([0311], disclosing functionalities described herein can be performed by a hardware processor or controller located within the robot. [0005], disclosing robot can patrol routes within a building (such as a workplace, store, or warehouse), and can identify suspicious activity or individuals, detect violations of security policies, and detect security anomalies. [0121], disclosing robot 100 can perform a security patrol, for instance within a building or building portion, within a parking lot or other outside area, within a shopping mall or store, or within any other suitable location or premises. The path of a patrolling robot can be predetermined (e.g., based on pre-selected patrol routes defined by a security policy)).

Therefore, it would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to further modify art of Lui to travel around a predesignated structure as taught by Deyle to expand operation domain of the mower.

For claim 11, modified Lui teaches: The robot of claim 10, wherein the predetermined monitoring reference is configured based on a type of the predesignated structure ([0070], disclosing security patrol working mode, the patrol route of the autonomous mower 100 may be different from its mowing path. And some places easy to be invaded by abnormal objects are patrolled multiple times at a fixed point, or patrolled in a particular time, and so on. Additionally, modification through teaching of Deyle utilizes building as a predesignated structure when its outer area is patrolled: See claim 10 for modification).

For claim 12, modified Lui teaches: The robot of claim 10, wherein the predetermined monitoring reference includes traveling around the predesignated structure according to a predetermined traveling pattern ([0070], disclosing security patrol working mode, the patrol route of the autonomous mower 100 may be different from its mowing path. And some places easy to be invaded by abnormal objects are patrolled multiple times at a fixed point, or patrolled in a particular time, and so on. Patrol route, and patrolling at a particular time are both predetermined patterns. Additionally, modification through teaching of Deyle utilizes building as a predesignated structure when its outer area is patrolled: See claim 10 for modification).
For claim 13, modified Lui teacher: The robot of claim 10, wherein the predetermined monitoring reference includes capturing an image around the predesignated structure according to a predetermined image capturing pattern ([0070], disclosing some places easy to be invaded by abnormal objects are patrolled multiple times at a fixed point, or patrolled in a particular time, and so on. Abstract, disclosing autonomous mower has a security patrol working mode in which the identification unit analyzes and judges whether an abnormal object exists in the working area according to the information collected by the information collection device. [0007], disclosing information acquisition device including an image acquisition device, and the identification unit analyzes and judges whether the abnormal object exists in the working area according to image information acquired by the image acquisition device. Patrolling at particular time will also cause image to be captured at particular time i.e. a pattern).

For claim 14, modified Lui teaches: The robot of claim 1, further comprising a communication unit configured to communicate with an external communication target element, wherein the controller is further configured to transmit monitoring information to the communication target element from the communication unit ([0015], disclosing the alarm module transmits images, texts or audio alarm signals to the outside through the wireless communication module. [0067], disclosing autonomous mower 100 not only can transmit the image information or alarm signal to the external device 200 through the wireless communication module 170, but also can receive control information of the external device 200 through the wireless communication module. Image information is monitoring information).

For claim 15, modified Lui teaches: The robot of claim 14, wherein when an object changing its position is recognized around the predesignated structure, the controller is further configured to transmit notification information related to the object to the communication target element from the communication unit ([0067], disclosing the autonomous mower 100 transmits the information collected by the information acquisition device to the external device 200 through the wireless communication module. [0009], disclosing the identification unit including a face identification program which identifies a face and judges whether the identified face is a strange face, and if yes, judges whether an abnormal object exists in the working area. [0064], disclosing the identification unit 162 detects whether there is a face in the image obtained in real time through the face identification program (e.g., a template-based matching algorithm, a singular value-based feature algorithm, a subspace analysis algorithm, a principal component analysis algorithm and so on). If a detection result is that the image including a face, it indicates that the working environment is invaded).


Lui does not explicitly disclosing ab object changing its position.

Therefore, in the alternative, Deyle teaches: wherein when an object changing its position is recognized around the predesignated structure, the controller is further configured to transmit notification information related to the object to the communication target element from the communication unit ([0118], disclosing reporting security violations or object/infrastructure status to operator or security personnel, recording or streaming video to an operator or external entity. [0126], disclosing the robot can alert security personnel, follow and monitor the individual, emit a siren, obstruct the movement of the individual, and the like. An individual has to be changing its position for robot to follow it).

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to further modify art of Lui to wherein when an object changing its position is recognized around the predesignated structure, the controller is further configured to transmit notification information related to the object to the communication target element from the communication unit as taught by Deyle to keep track of security violation until addressed.

For claim 16, modified Lui teaches: The robot of claim 1, further comprising an output unit configured to output a voice ([0013], disclosing  the alarm module including a luminous alarm device or a sounding alarm device disposed on the autonomous mower), wherein when an object changing its position around the predesignated structure is recognized, the controller is further configured to generate an alarm signal including the voice output from the output unit (abstract, disclosing if the abnormal object exists, the control module controls the alarm module to send an alarm signal to the outside).

For claim 17, modified Lui teaches: The robot of claim 1, further comprising a data unit configured to store history information of monitoring the travel area, wherein the controller is further configured to generate monitoring information based on monitoring the travel area and to store the monitoring information in the data unit ([0009], disclosing the identification unit including a face identification program which identifies a face and judges whether the identified face is a strange face, and if yes, judges whether an abnormal object exists in the working area. [0064], disclosing the identification unit 162 detects that the image including a face, the identification unit 162 compares features of the face with face features set in the storage unit, and if they are different, it indicates that the working environment is invaded by a stranger. Through face comparison, the autonomous mower 100 becomes more intelligent, and can distinguish strangers from non-strangers. Only when a stranger appears, will the alarm module 190 send an alarm signal to the outside).

For claim 18, modified Lui teaches: The robot of claim 17, wherein the controller is further configured to detect a change in the status of the travel area by comparing the monitoring information with the history information ([0064], disclosing the autonomous mower is provided with a storage unit inside which stores, face image of users and particular member. After the identification unit 162 detects that the image including a face, the identification unit 162 compares features of the face with face features set in the storage unit, and if they are different, it indicates that the working environment is invaded by a stranger. Through face comparison, the autonomous mower 100 becomes more intelligent, and can distinguish strangers from non-strangers. Only when a stranger appears, will the alarm module 190 send an alarm signal to the outside. Therefore, status of travel is changed to be invaded when captured face in image is compared with face features in storage i.e. history).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARSLAN AZHAR whose telephone number is (571)270-1703. The examiner can normally be reached Mon-Fri 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 571-270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ARSLAN AZHAR/Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664